Citation Nr: 0000577	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  98-19 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for residuals 
of Bell's palsy, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to May 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in pertinent part, denied an 
increased rating for the veteran's residuals of Bell's palsy.


FINDINGS OF FACT

1.  The veteran's claim is plausible, and sufficient evidence 
has been obtained for correct resolution of this claim.

2.  The veteran's residuals of Bell's palsy are mild right 
focal weakness, dryness of the right eye, and decreased right 
nasolacrimal fold.

3.  The veteran does not have complete paralysis of the 
seventh (facial) cranial nerve.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for an 
increased evaluation for residuals of Bell's palsy, and VA 
has satisfied its duty to assist him in development of this 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 
(1999).

2.  The criteria for a disability rating in excess of 20 
percent for residuals of Bell's palsy have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.14, 4.20, 4.120, and 4.124a, Diagnostic Code 8207 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran was not treated for Bell's palsy during service, 
but medical records from St. Luke's Hospital showed that he 
was diagnosed with Bell's palsy on the right within a year of 
his separation from service.  A VA examination in 1974 showed 
residuals of pulling of the mouth to the right when the 
veteran closed his eyelids.  An April 1974 rating decision 
granted presumptive service connection for Bell's palsy, with 
assignment of a 10 percent disability rating.  

VA examination in 1976 showed residuals of Bell's palsy on 
the right side of the face consisted of inability to fully 
open the right eye, tearing of the right eye, and the right 
angle of the mouth drawn upward, with no impairment of 
sensation or difficulty masticating.  During a personal 
hearing in 1985, the veteran indicated that he had numbness 
on the right side of the face, and he argued that he had had 
to have surgery on his nose because his face was being pulled 
to the right.  Upon VA examination in 1985, the right side of 
his face was spastically contracted with marked grooving 
along the nasolabial part.  In blowing out the cheeks, the 
right cheek was more ballooned than the left side.  When 
smiling, the right angle of the mouth was drawn up higher 
than the left.  There was marked narrowing of the palpable 
opening of the right eye, and the right side of the face was 
drawn upwards.  A November 1985 Board decision, inter alia, 
granted a 20 percent disability rating for the veteran's 
residuals of Bell's palsy. 

In June 1997, the veteran filed a claim for an increased 
rating.  The RO obtained his VA records for treatment between 
January 1996 and May 1997.  These records did not show 
treatment for anything identified as a residual of Bell's 
palsy.  An ears, nose, and throat consultation report dated 
in 1996 indicated that the veteran had a history of Bell's 
palsy, with no ear pathology.

In March 1997, the veteran underwent VA physical 
examinations.  It was noted that he had residuals of Bell's 
palsy that consisted of mild right focal weakness, dryness of 
the right eye, and decreased hearing in the right ear.  
Examination showed decreased right nasolacrimal fold and 
ptosis of the right eye.  The neurological examiner indicated 
that the veteran's hearing was grossly intact.  No other 
neurological abnormalities were noted.  Diagnoses included 
residual of right Bell's palsy, idiopathic, and unexplained 
right eye ptosis.  The report of the cranial nerves 
examination indicated that there was partial motor and 
sensory impairment of the seventh cranial nerve and 
questionable partial impairment of the third cranial nerve.

A December 1997 rating decision, inter alia, denied an 
increased rating for the veteran's residuals of Bell's palsy.  
In his substantive appeal, he stated that he had loss of 
smell and taste as a result of his Bell's palsy.  

The veteran submitted a report from M.I. Saleh, M.D., dated 
in August 1998.  The veteran complained of loss of smell and 
taste, as well as pain in the left side of the ear, face, and 
neck with a feeling of swelling.  The history of right-sided 
Bell's palsy was noted.  It was indicated that the veteran 
had recently had surgery on his nose and felt that his loss 
of smell was lost or disturbed afterwards.  Examination 
showed no speech or swallowing difficulty.  The cranial 
nerves were symmetrical and normal.  The facial asymmetry was 
baseline, comparing the right to the left.  The veteran could 
not smell alcohol, and tasting ability was not tested.  
Sensory examination was normal.  The impressions were facial 
numbness and pain and loss of sense of taste and smell.  Dr. 
Saleh stated that this could be a phenomenon related to the 
peripheral neuropathic process/irritation of the nose, with 
overlapping Bell's palsy.  However, magnetic resonance 
imaging (MRI) of the brain would be done.  The MRI report 
dated in September 1998 indicated that there were no 
suspicious findings. 

The veteran submitted medical treatise evidence concerning 
the seventh cranial nerve.  He underlined portions of the 
text indicating the following:  (a) that the facial nerve 
conveys taste sensations from the front portion of the tongue 
and carries sensations from the outer ear; (b) that depending 
on which branches of the nerve are affected by Bell's palsy, 
taste may be impaired or sounds may seem loud; and (c) that 
nasal disorders such as rhinitis can distort the olfactory 
nerve endings causing permanent disturbance to the sense of 
smell. 


II.  Legal Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased residuals of Bell's palsy.  He has therefore 
satisfied the initial burden of presenting a well-grounded 
claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the veteran was provided appropriate VA 
examinations.  There is no indication of additional medical 
records that the RO failed to obtain.  There is sufficient 
evidence of record to evaluate his service-connected 
residuals of Bell's palsy.  Therefore, the Board concludes 
that no further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1999).  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14 (1999).  A 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 
38 U.S.C.A. § 1155).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  However, 
that a veteran may have separate and distinct manifestations 
attributable to the same injury, which should be compensated 
under different diagnostic codes.  See Esteban v. Brown, 6 
Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 
(1993).

The veteran is currently evaluated for the residuals of 
Bell's palsy as 20 percent disabled under 38 C.F.R. § 4.124a, 
Diagnostic Code 8207.  The service-connected disorder of 
Bell's palsy does not have a specific diagnostic code.  As 
the evidence submitted by the veteran shows, Bell's palsy 
affects the facial nerves, and, in this case, the veteran's 
seventh cranial nerve.  When a veteran is diagnosed with an 
unlisted condition, it must be rated under a closely related 
disease or injury where the affected functions, anatomical 
location, and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1999).  In this case, the veteran's 
residuals of Bell's palsy are rated analogous to paralysis of 
the seventh (facial) cranial nerve under Diagnostic Code 
8207.  

Disability ratings for nerve impairment are based on the 
proportion of impairment of motor, sensory, or mental 
function.  See 38 C.F.R. § 4.120 (1999).  The disability 
ratings for cranial nerve impairment are based on whether 
there is complete or incomplete paralysis of the particular 
nerve.  See 38 C.F.R. § 4.124a, Diseases of the Cranial 
Nerves (1999).  The ratings for cranial nerve impairment are 
for unilateral involvement.  Id.  Diagnostic Code 8207, for 
impairment of the seventh (facial) cranial nerve, provides a 
20 percent disability rating for severe incomplete paralysis 
and a 30 percent disability rating for complete paralysis.  
The determination as to the severity of incomplete paralysis 
of the seventh cranial nerve depends upon the relative loss 
of innervation of the facial muscles.  38 C.F.R. § 4.124a, 
Diagnostic Code 8207 (1999).  

The veteran does not have complete paralysis of the seventh 
cranial nerve.  A higher rating is provided only if there is 
complete paralysis of the seventh cranial nerve.  No medical 
professional has ever indicated that the veteran has complete 
paralysis of the seventh cranial nerve, and, in fact, the VA 
examination in 1997 reported incomplete paralysis of this 
nerve.  Therefore, the preponderance of the evidence is 
against assignment of an increased rating under Diagnostic 
Code 8207.

The veteran argues that his residuals of Bell's palsy also 
include decreased hearing in the right ear and impaired smell 
and taste.  Assignment of disability ratings for these 
symptoms as residuals of the service-connected Bell's palsy 
has not been considered by the RO.  If there were additional 
disability attributable to these conditions, and these 
conditions were related to the Bell's palsy, the veteran 
would be entitled to separate disability ratings.  The 
veteran is seeking an increased rating for his service-
connected residuals of Bell's palsy, and the decreased 
hearing and impairment of taste and smell are allegedly 
manifestations of that disability.  Therefore, the Board 
finds that the issue of the evaluations to be assigned any 
decreased hearing or impairment of taste or smell is 
reasonably raised in the records and is inextricably 
intertwined with the issue of the increased rating before the 
Board.  Accordingly, consideration will be given to whether a 
separate evaluation for decreased hearing and impairment of 
taste and smell should be assigned under applicable 
diagnostic codes.  See Esteban, 6 Vet. App. at 261-262; 
38 C.F.R. § 4.14 (1999).

The veteran has been granted service connection for bilateral 
hearing loss, with assignment of a zero percent disability 
rating.  He could not, therefore, receive a separate rating 
for any decreased hearing attributable to the Bell's palsy, 
since this is the same symptomatology regardless of its 
etiology.  38 C.F.R. § 4.14 (1999).

The veteran argues that he has loss of taste and smell and 
has submitted medical treatise evidence indicating that 
Bell's palsy can affect taste.  With respect to smell, the 
medical treatise evidence submitted by the veteran only 
indicated that nasal diseases affect this sense.  Dr. Saleh 
stated that the veteran's loss of taste and smell could be 
due to a peripheral neuropathic process/irritation of the 
nose, overlapping the Bell's palsy.

Assuming that the veteran's alleged impairment of taste 
and/or smell is attributable to his Bell's palsy, these would 
be separate and distinct from the nerve related 
symptomatology for which the veteran is being compensated 
under Diagnostic Code 8207.  Consideration is therefore given 
to whether separate evaluation could be assigned for such 
symptoms.  In order to provide a basis for a separate 
evaluation, these symptoms must be separately disabling.  In 
other words, they must result in additional disability.

There are no diagnostic codes applicable to impairment of the 
senses of taste and smell.  None of the diagnostic codes 
pertinent to nose or mouth disorders reference impairment of 
taste and/or smell as part of the criteria upon which 
disability ratings are assigned.  See 38 C.F.R. § 4.97, 
Diseases of the Nose and Throat; 38 C.F.R. § 4.114, 
Diagnostic Code 7200, injuries of the mouth.  As discussed 
above, the rating schedule assigns disability ratings based 
on impairment of earning capacity.  It is unclear exactly how 
impairment of taste or smell would affect earning capacity, 
unless a veteran were engaged in an occupation that relied on 
these senses.  The evidence shows that the veteran is an 
electrical supervisor, and there is no indication in the 
record that the sense of taste or smell is vital to 
performance of his duties.  There is no basis, therefore, 
upon which the Board could conclude that assignment of a 
separate evaluation for loss of taste and/or smell is 
warranted in this case.

The objective medical evidence does not create a reasonable 
doubt regarding the level of the veteran's disability from 
seventh cranial nerve impairment.  The regulations establish 
disability ratings that are intended to compensate a veteran 
for average impairment in earning capacity due to a service-
connected disorder.  38 U.S.C.A. § 1155 (West 1991).  The 
veteran does not maintain that his residual symptoms of the 
Bell's palsy have interfered with his earning capacity in any 
manner.  Accordingly, the Board finds that the preponderance 
of the evidence is against assignment of an increased 
disability rating for the veteran's service-connected 
residuals of Bell's palsy.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for residuals of Bell's palsy is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

